Citation Nr: 0321832	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-23 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability involving gastrointestinal symptoms and 
rectal bleeding as a result of medication prescribed by the 
Department of Veterans Affairs (VA). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and N.S.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel 

INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1972.  This appeal arises from a June 2000 rating 
decision by the VA Regional Office (RO) in Oakland, 
California, which denied the benefits sought on appeal.  


REMAND

The veteran claims that he is entitled to compensation under 
38 U.S.C.A. § 1151 for additional disability involving 
gastrointestinal symptoms and rectal bleeding as a result of 
medication prescribed by a VA physician.  Before the Board 
can adjudicate this claim, however, additional action by the 
RO is necessary.  

The Board notes that important procedural aspects of the law 
for veterans claiming compensation benefits have changed 
during the course of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant of the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The claimant must also be notified of which 
evidence, if any, he or she is expected to obtain and submit 
and which evidence will be retrieved by VA.  See 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002).  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

On August 25, 2003, the United States Court of Appeals for 
the Federal Circuit found that applying Karnas to section 
3(a) of the VCAA, which makes no mention of retroactivity, 
would impermissibly require its retroactive application.  To 
that extent Karnas was overruled.  Kuzma v. Principi, No. 
03-7032, (Fed. Cir. Aug. 25, 2003).  However, Kuzma involved 
a situation where the Board's decision denying the claim was 
entered before enactment of the VCAA.  In the instant case, 
while the veteran filed his claim prior to the VCAA, the VA 
has not completed its review and final consideration has not 
been completed.  The Board finds that VCAA and the 
implementing regulations apply to the veteran's pending 
claim.

A review of the claims file reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), the Board developed the 
record on its own by requesting additional evidence.  In 
particular, the Board instructed the RO to schedule the 
veteran for a VA examination and obtain VA medical records.  
After notifying the veteran of the requested development, the 
veteran replied that he wished to cancel his examination and 
did not want to reschedule.  However, the RO was able to 
obtain VA outpatient treatment records, which had not been 
previously considered by the RO.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2) and (a)(2)(ii), noting that it is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  As such, a remand 
in this case is required for the RO to adjudicate the 
veteran's claim based on the newly submitted evidence.  

Accordingly, the case is hereby remanded to the RO for the 
following action:

After undertaking any additional 
development or notification action 
necessitated by the VCAA, the RO should 
readjudicate the issue on appeal and 
consider all evidence received since the 
Statement of the Case was issued in 
October 2000.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case, if in order, and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




